EX-10.112 6 sch6_05.htm CERTAIN LITIGATION MATTERS

Schedule 6.05

To Credit Agreement

Certain Litigation Matters



 

 

 

We are presently engaged in a lawsuit filed in the Superior Court in Santa Clara
County, California by GN Hello Direct, Inc., a former Plantronics retail catalog
distributor that was acquired by our single largest competitor, GN Netcom. GN
Hello Direct makes various claims associated with the termination of the
distribution relationship between Plantronics and Hello Direct, including that
Hello Direct has suffered approximately $11 million in damages as a result of
that termination.

This case was tried in October 2002. We were granted summary adjudication on GN
Hello Direct's breach of contract claims against us prior to trial. At trial, GN
Hello Direct's claims against us for Interference with Prospective Economic
Advantage were found by the jury to be without merit and a defense verdict was
returned on our behalf. We were awarded approximately $0.8 million with 10%
simple interest from March 15, 2001 for product sold by us to GN Hello Direct
and for which GN Hello Direct had not paid us. On post trial motions both
parties asked for a Judgment Not on the Verdict on the issue of the product sold
by us to GN Hello Direct that was not paid for by GN Hello Direct. The court
granted a new trial on this issue alone. In further post trial motions, we
received awards of attorney's fees and costs of $1.67 million. GN Hello Direct
has the right to appeal. We intend to defend any such appeal vigorously and to
aggressively prosecute its claim for damages for product sold by us to Hello
Direct but not paid for by them.*

We are also involved in various other legal actions arising in the normal course
of our business. We believe that it is unlikely that any of these actions will
have a material adverse impact on our operating results.* However, because of
the inherent uncertainties of litigation, the outcome of any of these actions
could be unfavorable and could have a material adverse effect on our financial
condition or results of operations



 

 

 